PD-0612-15


                                  NO.                            ^^_

           TYRONE BURLESON
                                Appellant
                                    V •
                                                              COURTOFM^pp^
               STATE OF TEXAS                                       m 22m'
                                 Appellee                         Abel Acosta, Clerk
                             IN THE
COURT OF CRIMINAL APPEALS
     FOR THE STATE OF TEXAS
     Appeal from the 140th District Court of LUBBOCK County, Texas
                          No. 2013-439,137 and
 No. 07-13-00279-CR in the Seventh Court of Appeals for the State of Texas

APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME
  TO FILE PETITION FOR DISCRETIONARY REVIEW



                           Tyrone Burleson
                           TDCJ No. 01876269
                          William Clements Unit
                              9601 Spur 591
                        Amarillo Texas 79107-9606            RECEIVED IN
                              (806)381-7080             COURTOFCAIWNAL APPEALS
                                                              MAY 20 2015

                                                            Abel Acosta,CierK
                TYRONE BURLESON, Appellant moves for an                           extension to   file

Appellant's Petition for Discretionary Review:

                                                                             I.


                TYRONE BURLESON moves this Court to allow an extension of THIRTY
(30) days to file his Petition for Discretionary Review.1 Appellant was convicted
of the offense of Aggravated Assault - Bodily Injury with Deadly Weapon. Mr.
Burleson was sentenced to 99 years imprisonment in the Texas Department of
Criminal Justice.2 The sentencing took place on August 2, 2013. The Seventh
Court of Appeals issued its opinion on April 15, 2015, denying Appellant's
requested relief.3




3                 Burleson v. State, No. 07-13-00279-CR, 2015 WL 1736907 (Tex. App.—Amarillo
Apr. 15, 2015, (mem. op., not designated for publication).



Appellant's Motionto Extend Time to File Petition For Discretionary Review                       Page 1
II.
                REQUIRED INFORMATION PURSUANT TO THE RULES OF
                                                                APPELLATE PROCEDURE


                A.              The deadlinefor filing the Petition for Discretionary Review* May 15,
                                2015.


                B.              The length ofthe extension sought:5 Thirty (30) days - June 15, 2015.

                C.              Thefacts relied upon to reasonably explain the needfor the extension:6

                                I am pro se and need time to retain an attorney to represent me in this
                                matter.                I am untrained in the laws and it will therefore take me
                               additional time to file the Petition for Discretionary Review if I am
                               unable to retain an attorney.

               D.              Number ofprevious extensions grantedfor previous Petitions
                              for Discretionary Review.1 None.




                Tex.R.App. P. 10.5(b)(1)(A).

                TEX.R.APP. P. 10.5(b)(1)(B).

                Tex.R.App. P. 10.5(b)(1)(C).

               Tex.R.App. P. 10.5(b)(1)(D)



Appellant's Motionto Extend Time to File Petition For Discretionary Review                                  Page 2
                                                                          III.


               The additional time requested is not sought solely for delay, nor sought

frivolously, but will be of genuine assistance to Appellant in allowing him to

timely file the Petition.

                                                                  REQUEST FOR RELIEF



               Appellant requests that this Court grant his Motion and extend the deadline

for filing Appellant's Petition For Discretionary Review to June 15, 2015 or that

this Court grant such additional time as is just and proper.

Respectfully submitted,




   ItfiAQj L                                                              CERTIFICATE OF SERVICE


               A copy of this Motion was delivered to Lauren Murphree, Lubbock County
District Attorney's Office, 2nd Floor, 904 Broadway, Lubbock, Texas 79401 on the
                 day of May, 2015 by regular mail.



                                                                                               Ui.?
                                                                             Tyrone Burleson




Appellant's Motion to Extend Time to File Petition ForDiscretionary Review                            Page 4